DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claims 5, 11, 13 and 17, submitted January 28, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 5, filed January 28, 2022, with respect to the objection of claim 17 have been fully considered and are persuasive in view of the claim amendment.  The objection of claim 17 has been withdrawn. 
Applicant’s arguments, see page 5, filed January 28, 2022, with respect to the rejection of claims 11 and 16 – 19 under 35 USC 112(a) have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 11 and 16 – 19 under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments, see page 5, filed January 28, 2022, with respect to the rejection of claims 5 and 13 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 5 and 13 under 35 USC 112(b) has been withdrawn. 
Allowable Subject Matter
Claim 1 – 11 and 13 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims are allowed for reasons of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622